PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of rule 11.02(3)(a) of the Integration Rule of The Florida Bar and Disciplinary Rules 1 ■ 102(A)(4) and 1-102(A)(6) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition, and we hereby reprimand Respondent, William Richard Merwin, for these violations. The publication of this order in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $257.31 are hereby taxed against the Respondent, payable within 90 days of the Court’s order.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.